NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  26-MAY-2020
                                                  07:54 AM



                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
           KAPANA B. THRONAS-KAHO#ONEI, Defendant-Appellant

          APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                  (CR. NO. 16-1-0445 (5PC161000445))


                       SUMMARY DISPOSITION ORDER
          (By: Ginoza, C.J., and Hiraoka and Wadsworth, JJ.)

          Defendant-Appellant Kapana B. Thronas-Kaho#onei
(Thronas-Kaho#onei), self-represented, appeals from the Judgment
of Conviction and Probation Sentence, filed on April 10, 2019, in
the Circuit Court of the Fifth Circuit (Circuit Court).1/
          Thronas-Kaho#onei was convicted of Resisting Arrest, in
violation of Hawaii Revised Statutes (HRS) § 710-1026(1)(a)
(2014).2/ On appeal, he contends that the Circuit Court lacked
jurisdiction because the State of Hawai#i is a fraud, he is
Kanaka Maoli, there is no treaty annexing the Hawaiian Islands,




     1/
            The Honorable Kathleen N.A. Watanabe presided.
     2/
            HRS § 710-1026(1)(a) provides:
                  (1) A person commits the offense of resisting arrest
            if the person intentionally prevents a law enforcement
            officer acting under color of the law enforcement officer's
            official authority from effecting an arrest by:

                  (a)   Using or threatening to use physical force
                        against the law enforcement officer or
                        another[.]
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

and the Hawaiian Islands are a sovereign state and illegally
occupied.
           Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Thronas-Kaho#onei's points of error as follows:
           The Hawai#i Supreme Court has held that "'whatever may
be said regarding the lawfulness' of its origins, 'the State of
Hawai#i is now, a lawful government.' Individuals claiming to be
citizens of the Kingdom and not of the State are not exempt from
application of the State's laws." State v. Kaulia, 128 Hawai#i
479, 487, 291 P.3d 377, 385 (2013) (brackets, ellipses, and
internal citation omitted) (quoting State v. Fergerstrom, 106
Hawai#i 43, 55, 101 P.3d 652, 664 (App. 2004), aff'd, 106 Hawai#i
41, 101 P.3d 225 (2004)).
           Here, the State charged Thronas-Kaho#onei based on his
conduct in the County of Kaua#i. Accordingly, Thronas-Kaho#onei
was subject to the State's criminal jurisdiction in this case,
and he was not exempt from the application of HRS § 710-1026(1).
           It is not clear, but it appears that Thronas-Kaho#onei
may also contend that his arrest was otherwise improper and that
he was not guilty of the charged offense. If that is his
contention, it is not supported by any discernible argument, and
he fails to state any alleged error committed by the Circuit
Court. Even if any such error were properly alleged on appeal,
Thronas-Kaho#onei fails to cite to where in the record any error
might have occurred.3/ This contention is thus deemed waived and
will not be addressed further. See Kakinami v. Kakinami, 127
Hawai#i 126, 144 n.16, 276 P.3d 695, 713 n.16 (2012) (citing In
re Guardianship of Carlsmith, 113 Hawai#i 236, 246, 151 P.3d 717,
727 (2007) ("noting that this court may 'disregard a particular
contention if the appellant makes no discernible argument in
support of that position'")); Asato v. Procurement Policy Bd.,
132 Hawai#i 333, 354 n.22, 322 P.3d 228, 249 n.22 (2014)
("However, these are not truly 'points of error' inasmuch as they

      3/
            We note that Thronas-Kaho#onei also has failed to include any
transcripts of the pre-trial or trial proceedings in the record on appeal.

                                      2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

do not state an 'alleged error committed by the court.'"
(brackets omitted)); Hawai#i Rules of Appellate Procedure Rule
28(b)(4).
          Therefore, IT IS HEREBY ORDERED that the Judgment of
Conviction and Probation Sentence, filed on April 10, 2019, in
the Circuit Court of the Fifth Circuit, is affirmed.

          DATED:   Honolulu, Hawai#i, May 26, 2020.



On the briefs:
                                      /s/ Lisa M. Ginoza
Kapana B. Thronas-Kaho#onei,          Chief Judge
Pro Se Defendant-Appellant.

Tracy Murakami,                       /s/ Keith K. Hiraoka
Deputy Prosecuting Attorney,          Associate Judge
County of Kaua#i,
for Plaintiff-Appellee.
                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  3